OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on October 26, 1953 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has relocated to the State of California. There are no complaints pending against him either in New York State or in California.
*59We grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted, and name stricken from roll of attorneys.